 



Exhibit 10.11
ASSET EXCHANGE AGREEMENT
     This ASSET EXCHANGE AGREEMENT (“Agreement”) is dated and effective this
29th day of December, 2006 by and between NEWMONT CAPITAL LIMITED, a Nevada
corporation (“NCL”), NEWMONT USA LIMITED, a Delaware corporation, doing business
in Nevada as NEWMONT MINING CORPORATION (“NMC”), NEWMONT NORTH AMERICA
EXPLORATION LIMITED, a Delaware corporation (“Newmont North America”), CANYON
RESOURCES CORPORATION, a Delaware corporation (“CRC”), CR BRIGGS CORPORATION, a
Colorado corporation (“CR Briggs”), CR MONTANA CORPORATION, a Colorado
corporation (“CR Montana”), CR NEVADA CORPORATION, a Nevada corporation (“CR
Nevada”), and the SEVEN UP PETE VENTURE d/b/a Seven-Up Pete Joint Venture, a
50-50 joint venture between CRC and CR Montana, also known as: (i) Seven Up Pete
Venture, (ii) Seven-Up Pete Joint Venture, and (iii) Seven-Up Pete Mining
Venture (the “Venture”). NCL, NMC and Newmont North America are collectively
referred to herein as (“Newmont”). CRC, CR Briggs, CR Montana, the Venture, and
CR Nevada are collectively referred to herein as “Canyon.”
RECITALS
A. NCL holds the right to receive mineral production royalties pursuant to those
deeds referenced in Part A of Exhibit 1 hereto (collectively “Briggs Project
Royalty Deeds”). NCL or NMC owns or leases those unpatented mining claims,
reserved minerals and fee lands situated in Humboldt County and Elko County,
Nevada, which are described in Part B of Exhibit 1 hereto (collectively
“Adelaide and Tuscarora Properties”).
B. Canyon owns or controls certain reserved mineral interests, data, drilling
core, reverse circulation chips, structures, licenses, leases, water rights and
water right applications relating to properties situated in Lewis and Clark
County, Montana, as described in Part C of Exhibit 1 hereto (collectively
“Lincoln Properties”).
C. Canyon and Newmont desire to complete an exchange of their interests in the
Briggs Project Royalty Deeds, the Adelaide and Tuscarora Properties and the
Lincoln Properties pursuant to the terms of this Agreement and the agreements
and instruments to be entered into at Closing (defined below).
THEREFORE, for good and valuable consideration, the receipt of which is hereby
acknowledged, Newmont and Canyon agree as follows:
TERMS
     1. Closing Date. On or before December 29, 2006, Newmont and Canyon shall
consummate and close the transactions referenced in Section 3 below at Newmont’s
offices in Denver, Colorado (“Closing”).

 



--------------------------------------------------------------------------------



 



     2. Failure To Close. In the event the parties fail to close the
transactions contemplated in Section 3 of this Agreement on or before
December 29, 2006, this Agreement shall terminate, and the parties shall have no
further rights or obligations pursuant to either this Agreement or that letter
of intent dated November 3, 2006 between NCL and CRC, except for the
confidentiality provisions in Section F of the letter of intent, which shall
survive.
     3. Transfer of Interests. At the Closing, the parties shall execute and
deliver the following instruments and agreements, and make the following
payments:
          A. Briggs Project Royalty. NCL, CRC and CR Briggs shall execute and
deliver to the parties a Net Smelter Returns Royalty Deed in the form of
Exhibit 2 hereto.
          B. Adelaide and Tuscarora Projects.
               (i) NMC, NCL, CRC and CR Nevada shall execute and deliver to the
parties the Adelaide Project and Tuscarora Project Minerals Lease, Sublease and
Agreement (“Adelaide and Tuscarora Lease”), in the form of Exhibit 3 hereto.
               (ii) NMC, NCL, CRC and CR Nevada shall execute and deliver to the
parties for recording in the records of Elko County and Humboldt County, Nevada,
a Memorandum of the Adelaide and Tuscarora Lease in the form of Exhibit F to the
Adelaide and Tuscarora Lease.
               (iii) CR Nevada shall pay to NCL five thousand dollars
($5,000.00) in accordance with Section 3 of the Adelaide and Tuscarora Lease.
          C. Lincoln Project
               (i) CRC, CR Montana, the Venture and Newmont North America shall
execute and deliver to the parties the Lincoln Project Agreement in the form of
Exhibit 4 hereto.
               (ii) CRC, CR Montana, the Venture and Newmont North America shall
execute and deliver to the parties (i) a Special Warranty Deed in the form of
Exhibit B to the Lincoln Project Agreement, (ii) Assignments and Bills of Sale
in the form of Exhibits C and D to the Lincoln Project Agreement, (iii) a
Royalty Deed in the form of Exhibit E to the Lincoln Project Agreement, (iv) a
Lease Assignment in the form of Exhibit F to the Lincoln Project Agreement, and
(v) a Quit Claim Deed in the form of Exhibit G to the Lincoln Project Agreement.
     4. Warranties and Representations. Each party represents and warrants to
the other parties that it is in good standing under the laws of the jurisdiction
in which it is incorporated, and that it has all the requisite power, right and
authority to enter into this

 



--------------------------------------------------------------------------------



 



Agreement, to perform its obligations under this Agreement, and to commit to
this Agreement. The execution and delivery of this Agreement, and the
consummation of the obligations, indemnities and payments provided herein have
been duly and validly authorized by all necessary corporate or company action on
the part of each party.
     5. General Provisions.
          (a) Notice. All notices or other communications to either party shall
be in writing and shall be sufficiently given if (i) delivered in person,
(ii) sent by facsimile, with confirmation sent by registered or certified mail,
return receipt requested, (iii) sent by registered or certified mail, return
receipt requested, or (iv) sent by overnight mail by a courier that maintains a
delivery tracking system. Subject to the following sentence, all notices shall
be effective and shall be deemed delivered (i) if by personal delivery, on the
date of delivery, (ii) if by facsimile with mail confirmation, on the date of
receipt of the facsimile, (iii) if by mail, on the date of delivery as shown on
the actual receipt, and (iv) if by overnight courier, as documented by the
courier’s tracking system. If the time of such delivery or receipt is not before
5:00 p.m. on a business day, the notice or other communication delivered or
received shall be effective on the next business day (“business day” means a
day, other than a Saturday, Sunday or statutory holiday observed by banks in the
jurisdiction in which the intended recipient of a notice or other communication
is situated). A party may change its address from time to time by notice to the
other party as indicated above. All notices to Newmont shall be addressed to:
Newmont Mining Corporation
1700 Lincoln Street, Suite 3600
Denver, CO 80203
Attn: Land Department
Telecopier No.: (303) 837-5851
All notices to Canyon shall be addressed to:
Canyon Resources Corporation
14142 Denver West Parkway, Suite 250
Golden, CO 80401
Telecopier No.: (303) 279-3772
          (b) Inurement. All covenants, conditions, indemnities, limitations and
provisions contained in this Agreement apply to, and are binding upon, the
parties to this Agreement, their heirs, representatives, successors and assigns.
          (c) Implied Covenants. The only implied covenants in this Agreement
are those of good faith and fair dealing.
          (d) Waiver. No waiver of any provision of this Agreement, or waiver of
any breach of this Agreement, shall be effective unless the waiver is in writing
and is signed by the party against whom the waiver is claimed. No waiver of any
breach shall be deemed to be a waiver of any other subsequent breach.

 



--------------------------------------------------------------------------------



 



          (e) Modification. No modification, variation or amendment of this
Agreement shall be effective unless it is in writing and signed by all parties
to this Agreement.
          (f) Entire Agreement. This Agreement and the Adelaide and Tuscarora
Lease, and the Lincoln Project Agreement set forth the entire agreement of the
parties with respect to the transactions contemplated herein and supersede any
other agreement, representation, warranty or undertaking, written or oral,
including that letter of intent dated November 3, 2006 between NCL and CRC.
          (h) Confidentiality of Information; Press Releases. Except as
otherwise provided in this Section, the terms and conditions of this Agreement
shall be treated by the parties as confidential, and no party shall reveal or
otherwise disclose such information to third parties without the prior written
consent of the other party. This restriction shall not apply to disclosures to
any Affiliate, to any public or private financing agency or institution, to any
securities regulatory authority, to any contractors or subcontractors the
parties may engage and to employees or consultants of the parties, or to any
third party to which a party contemplates the transfer, sale, assignment,
encumbrance or other disposition of their interest in the properties subject to
this Agreement, or with which a party or its Affiliate contemplates a merger,
amalgamation or other corporate reorganization; provided, however, that any such
third party to whom disclosure is made has a legitimate business need to know
the disclosed information, and shall first agree in writing to protect the
confidential nature of such information at least to the same extent as the
parties are obligated under this Section. In the event a party is required to
disclose the terms of this Agreement to any federal, state or local government,
any court, agency or department thereof, or any stock exchange or securities
regulatory authority, the party so required shall immediately notify the other
party of such requirement and the proposed form and content of the disclosure.
To the extent legally permissible, such notice shall be delivered at least two
business days prior to the date of the disclosure. The non-disclosing party
shall have the right to review and comment upon the form and content of the
disclosure and to object to such disclosure to the entity seeking the
information, and to seek confidential treatment of that information by the
receiving entity. Before issuing any press release relating to this Agreement,
the releasing party shall provide the other party three business days advance
written notice, with a copy of the proposed release. The releasing party and the
other parties shall use reasonable best efforts to agree upon the terms of the
proposed press release. For purposes of this Agreement, “Affiliate” means any
person or entity that Controls, is Controlled by or under common Control with a
party. The term “Control” used as a verb means the ability, directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity through (i) the legal or
beneficial ownership of voting securities or membership interests; (ii) the
right to appoint managers, directors or corporate management; (iii) contract;
(iv) operating agreement; or (v) voting trust. The term “Control” used as a noun
means an interest which gives the holder the ability to exercise any of the
foregoing powers.
          (i) Further Assurances. Each of the parties agrees that it shall take
from time to time such actions and execute such additional instruments as may be
reasonably necessary or convenient to implement and carry out the intent and
purpose of this Agreement.
          (j) Attorneys Fees. In any litigation between the parties to this
Agreement or persons claiming under them resulting from, arising out of, or in
connection with this Agreement or the construction or enforcement thereof, the
prevailing party or parties shall be entitled to

 



--------------------------------------------------------------------------------



 



recover from the other party or parties, all reasonable costs, expenses,
attorneys fees, expert fees, and other costs of suit incurred by it in
connection with such litigation, including such costs, expenses and fees
incurred prior to the commencement of the litigation, in connection with any
appeals, and collecting any final judgment entered therein. If a party or
parties prevails on some aspects of such action, but not on others, the court
may apportion any award of costs and attorneys fees in such manner as it deems
equitable.
          (k) Construction. The section and paragraph headings contained in this
Agreement are for convenience only, and shall not be used in the construction of
this Agreement. The invalidity of any provision of this Agreement shall not
affect the enforceability of any other provision of this Agreement.
     (1) Currency. All references to dollars herein shall mean United States
dollars.
     (m) Governing Law. This Agreement shall be governed by, interpreted and
enforced in accordance with the laws of the State of Colorado, without regard to
that State’s conflicts of laws provisions.
     (n) Survival of Terms. The warranties, representations, and covenants
contained in this Agreement shall survive Closing and the recording of any
conveyance documents pursuant to this Agreement.
[ THIS SPACE INTENTIONALLY LEFT BLANK. ]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

          NEWMONT CAPITAL LIMITED    
 
       
By:
  /s/ David Harquail    
Name:
 
 
David Harquail    
Title:
  President    
 
        NEWMONT USA LIMTED doing business in Nevada as NEWMONT MINING
CORPORATION    
 
       
By:
  /s/ Jeffrey R. Huspeni    
Name:
 
 
Jeffrey R. Huspeni    
Title:
  Vice President    
 
        NEWMONT NORTH’ AMERICA EXPLORATION LIMITED    
 
       
By:
  /s/ Jeffrey R. Huspeni    
Name:
 
 
Jeffrey R. Huspeni    
Title:
  Vice President    
 
        CANYON RESOURCES CORPORATION    
 
       
By:
       
Name:
 
 
James K. B. Hesketh    
Title:
  President and CEO    
 
        CR BRIGGS CORPORATION    
 
       
By:
  /s/ James K. B. Hesketh    
Name:
 
 
James K. B. Hesketh    
Title:
  President    
 
        CR BRIGGS CORPORATION    
 
       
By:
       
Name:
 
 
James K. B. Hesketh    
Title:
  President    
 
        CR MONTANA CORPORATION    
 
       
By:
  /s/ James K. B. Hesketh    
Name:
 
 
James K. B. Hesketh    
Title:
  President    

 



--------------------------------------------------------------------------------



 



          CR NEVADA CORPORATION    
 
       
BY:
  /s/ James K. B. Hesketh    
Name:
 
 
James K. B. Hesketh    
Title:
  President    

SEVEN UP PETE VENTURE, d/b/a/ SEVEN-UP PETE JOINT VENTURE, by and through its
partners, Canyon Resources Corporation and CR Montana Corporation:

                      CANYON RESOURCES CORPORATION   CR MONTANA CORPORATION
 
                   
By:
  /s/ James K. B. Hesketh   By:   /s/ James K. B. Hesketh        
Name:
 
 
James K. B. Hesketh   Name:  
 
James K. B. Hesketh        
Title:
  President and CEO   Title:   President        

 